Citation Nr: 0529281	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  98-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for bilateral Achilles 
tendonitis.

Entitlement to service connection for a left ankle disorder.

Entitlement to service connection for a right knee disorder.

Entitlement to a compensable initial rating for residuals of 
Lyme disease.

Entitlement to an increased initial rating for residuals of 
right shoulder multidirectional instability, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for residuals of left 
shoulder multidirectional instability, initially rated as 
noncompensable, with a current evaluation of 10 percent 
effective August 21, 2002.

Entitlement to an increased rating for patellofemoral 
chondromalacia with degenerative changes of the left knee, 
initially rated as noncompensable, with a current evaluation 
of 10 percent effective August 21, 2002.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from December 1992 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision denied service 
connection for bilateral Achilles tendonitis, a bilateral 
ankle disorder, and a right knee disorder.  The August 1997 
decision granted service connection for residuals of Lyme 
disease, a left knee disorder, and a left shoulder disorder 
and assigned an initial noncompensable rating for all three 
disorders.  Service connection was also granted for a right 
shoulder disorder, with an initial disability rating of 10 
percent assigned.  A January 2002 rating decision assigned a 
temporary total disability rating for the right shoulder, 
effective June 20, 2001, through September 30, 2001, based on 
the need for convalescence.  A 10 percent rating became 
effective October 1, 2001.  Finally, a May 2003 decision 
increased the veteran's disability rating for his left 
shoulder disorder to 10 percent, effective August 21, 2002.  
As this is not the full benefit sought, that issue remains on 
appeal.

The veteran requested a hearing before a traveling Veterans 
Law Judge.  Such a hearing was scheduled for May 2004.  The 
veteran failed to report for this hearing.

The Board remanded the claims for further development in July 
2004.  The RO was instructed to schedule the veteran for a VA 
examination regarding all the issues currently before the 
Board.  The case is once more before the Board for 
appropriate disposition.

A June 2005 rating decision granted a 10 percent rating for 
the veteran's left knee disorder, effective August 21, 2002.  
As this is not the full benefit sought, that issue remains on 
appeal.

In addition, the June 2005 rating decision granted service 
connection for a right ankle disorder.  Accordingly, the 
issue is no longer on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of bilateral Achilles 
tendonitis, or currently diagnosed left ankle or right knee 
disorders.

3.  The evidence does not reasonably show that the veteran 
has any clinically identifiable residuals of Lyme disease.

4.  The veteran is right handed.

5.  The evidence does not reasonably show that either of the 
veteran's shoulder disorders is productive of malunion of the 
humerus with moderate or marked deformity; recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
or malunion of the clavicle or scapula.

6.  The evidence does not reasonably show that the veteran's 
left knee disorder is productive of limitation of extension 
to 10 degrees, limitation of flexion to 30 degrees or 
moderate impairment of the knee due to recurrent subluxation 
or lateral instability.


CONCLUSIONS OF LAW

1.  Bilateral Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Lyme disease is not compensable according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6319 (2004).

5.  Residuals of right shoulder multidirectional instability 
are not more than 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5202 & 
5203 (2004).

6.  Residuals of left shoulder multidirectional instability 
are 10 percent disabling, effective December 8, 1996, 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5202 & 5203 (2004).

7.  Patellofemoral chondromalacia with degenerative changes 
of the left knee is 10 percent disabling, effective December 
8, 1996, according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260 & 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He requested a 
hearing, but failed to report.  The Board does not know of 
any additional relevant evidence which is available that has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Achilles Tendonitis,
And Left Ankle and Right Knee Disorders

Factual Background

Service medical records indicate that the veteran was treated 
for left heel pain in February 1993.  The diagnosis was left 
Achilles tendonitis.  Service medical records do not contain 
complaints, findings or treatment related to the right 
Achilles tendon.  Service medical records are also silent 
with regard to complaints, findings or treatment associated 
with the right knee or left ankle.

A March 1997 letter from the veteran's private physician 
stated that he had seen the veteran in November 1996.  He 
noted that the veteran suffered from chronic Achilles 
tendonitis with pain on palpation of the Achilles tendon on 
the right.  He was also noted to have swelling in the bursa 
of the Achilles tendon.

The April 1997 VA examination report indicated that the 
veteran's records were not available for review.  The veteran 
reported developing tendonitis in the right leg (sic) after 
boot camp.  He stated that the symptoms subsequently 
resolved.  In addition, the veteran indicated that he had 
begun spraining his ankles in 1994 with more injuries to the 
right than left.  Finally, the veteran reported stiffness in 
his knees, and swelling with activity.  The diagnoses were 
Achilles tendonitis, resolved, normal anatomy of the left 
ankle with a history of sprain, and insufficient evidence to 
make a diagnosis of an acute or chronic right knee disorder.

An August 2002 VA x-ray of the left ankle was interpreted as 
showing no obvious abnormality.

An August 2004 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran reported bilateral 
Achilles tenderness and soreness during service.  The veteran 
denied any current or chronic symptoms.  The veteran also 
indicated that he had no current, or previous complaints 
regarding his left ankle.  In addition, the veteran indicated 
that he had not had any right knee problems in a number of 
years.  The examiner noted that there were no symptoms and 
insufficient clinical evidence at that time to warrant a 
diagnosis of any acute or chronic left ankle, right knee or 
Achilles tendon pathology.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

 The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that, based on the clinical evidence of 
record, the veteran does not have a current diagnosis of 
bilateral Achilles tendonitis, or a diagnosed right knee or 
left ankle disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).  In the absence of a currently diagnosed 
disability, service connection for bilateral Achilles 
tendonitis, a right knee disorder, and a left ankle disorder 
is denied.

III.  Increased Rating for Residuals of Lyme Disease

Factual Background

Service medical records reflect a diagnosis of Lyme disease 
in November 1993.

An April 1997 VA examination report noted that the veteran 
was treated for Lyme disease in 1993.  The diagnosis was 
history of Lyme disease, resolved.

An August 2002 VA examination report noted that the veteran's 
medical records were reviewed.  A Lyme titer was noted to be 
negative.  The examiner stated that x-ray evidence was 
negative for residuals.  He indicated that it was "extremely 
unlikely that the Lyme disease that [the veteran] had is 
affecting any joints at this time."

An August 2004 VA examination report noted that the veteran 
had previous injuries to his shoulders, right ankle, and left 
knee, and that his joints all got worse after the Lyme 
disease.  He denied a history of carditis.  He had no chronic 
fatigue.  The veteran denied neurological deficits, fulminant 
arthritis and residual myalgias.  The diagnosis was Lyme 
disease by history, treated and resolved, without current 
residuals.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under the diagnostic criteria relating to Lyme disease, a 100 
percent rating is warranted when the disease is active.  
Thereafter, residuals (such as arthritis) are rated under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6319.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a compensable 
rating for Lyme disease.  Initially, the Board notes that 
Lyme disease is either rated as an active disease or based on 
its residuals.  Clinical evidence of record does not suggest, 
nor does the veteran contend that he currently suffers from 
an active case of Lyme disease.  In addition, the Board notes 
that the clinical evidence indicates that the veteran's Lyme 
disease has resolved without current residuals.  The August 
2004 VA examination report specifically states that the 
veteran's Lyme disease resolved without current residuals.  
(Emphasis added)  In the absence of current residuals, a 
compensable rating is not warranted at this time.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

IV.  Increased Rating for a Right Shoulder Disorder

Factual Background

Service medical records reflect recurrent treatment note 
complaints associated with the right shoulder.  The veteran 
was diagnosed with multi-directional instability of the right 
shoulder.

An April 1997 VA examination report noted that the veteran 
was right handed.  He reported daily aching in his right 
shoulder.  He also indicated slippage in the joint two times 
per week on average.  On examination, there was full range of 
motion.

A May 1998 private treatment note reflected complaints of 
instability of the right shoulder.  On examination, there was 
full overhead range of motion with some tightness in internal 
rotation.  The veteran guarded his shoulder somewhat.  He had 
a strong rotator cuff strength with no specific impingement 
findings.

An August 2002 VA examination report noted that the veteran 
complained of multi-directional instability.  On examination, 
range of motion was 0 to 155 degrees of flexion, with slight 
discomfort.  Extension was from 0 to 60 degrees, with slight 
discomfort.  Abduction was from 0 to 120 degrees.  Internal 
rotation was from 0 to 65 degrees.  External rotation was 
from 0 to 170 degrees.

An August 2004 VA examination report noted that the veteran 
reported stiffness in the right shoulder.  He also reported 
episodes where his right shoulder felt like it would "give 
out or sublux."  The veteran indicated he had not had any 
dislocations since his second shoulder surgery.  On 
examination, active and passive range of motion showed 160 
degrees of flexion, external rotation of 55 degrees, internal 
rotation of 70 degrees, and abduction of 160 degrees.  
Stability was noted to be excellent with negative 
apprehension sign, and negative sulcus sign.  Rotator cuff 
strength was normal with negative drop arm sign.  There was 
no deltoid or spinatus atrophy and there was no gross 
weakness in motion.  There was mildly increased pain with 
resisted motion, reducing pain-free range of motion for 
forward flexion and abduction to 120 degrees.  No gross 
fatigability or weakness was seen.  The examiner 
characterized the instability as mild.  An x-ray taken in 
conjunction with the examination was interpreted as showing 
unremarkable glenohumeral and AC joints.  No fracture or 
other bony abnormality was visualized.

Criteria

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their moth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the minor arm for the following manifestations: 
(1) malunion of the humerus with moderate deformity; (2) 
malunion of the humerus with marked deformity; (3) recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
and (4) recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements. 38 
C.F.R. § 4.71a, Diagnostic Code 5202. A 40 percent evaluation 
may be granted for fibrous union of the humerus, a 50 percent 
evaluation would be in order for nonunion of the humerus, and 
a 70 percent evaluation would be in order for loss of head of 
the humerus.  Id.

Also under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm for the following manifestations:  
(1) malunion of the humerus with moderate deformity; and (2) 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  Id.  A 30 percent evaluation is warranted 
for the following manifestations:  (1) malunion of the 
humerus with marked deformity; and (2) recurrent dislocation 
of the scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  Id.  A 50 percent evaluation 
may be granted for fibrous union of the humerus, a 60 percent 
evaluation would be in order for nonunion of the humerus, and 
a 80 percent evaluation would be in order for loss of head of 
the humerus.  Id.

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula of for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).


Analysis

The veteran's right shoulder disorder has been rated as 10 
percent disabling throughout the appeal, with the exception 
of the period of June 20, 2001 through September 30, 2001.  
At that time, the veteran was rated as 100 percent disabled 
based on the need for convalescence.

With regard to the veteran's 10 percent rating in effect 
before and after his temporary total rating, the Board finds 
that the clinical evidence of record does not support a 
rating in excess of 10 percent.  Initially, the Board notes 
that a higher rating is not warranted under Diagnostic Code 
5200 as the evidence of record does not document ankylosis of 
the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Likewise, there are no indications of 
record that the veteran's arm motion is limited to shoulder 
level.  Accordingly, a higher rating is not appropriate under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  In addition, a higher rating is not warranted under 
Diagnostic Code 5202 as there are no indications of 
impairment of the humerus of record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

A higher rating is not available to the veteran under 
Diagnostic Code 5203 as the evidence of record does not show 
that the veteran suffers from a nonunion of the clavicle or 
scapula.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). The veteran 
complains of pain on movement and some instability of the 
right shoulder.  However, the current 10 percent evaluation 
contemplates pain on motion and also contemplate 
exacerbations of the service-connected disabilities.  See 38 
C.F.R. § 4.1 (veteran's disability evaluation encompasses 
compensation for considerable loss of working time from 
exacerbations or illnesses).  The Board finds that the 
functional impairment described in the examination reports 
and by the veteran is indicative of no more than the 
impairment already contemplated by a schedular disability 
rating of 10 percent that is in effect for his right shoulder 
disorder.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

V.  Increased Rating for a Left Shoulder Disorder

Factual Background

Service medical records reflect recurrent treatment for 
complaints associated with the left shoulder.  The diagnosis 
was multi-directional instability of the left shoulder.

An April 1997 VA examination report noted that the veteran 
reported no specific injury to his left shoulder.  He 
indicated that he experienced aching and occasional slippage 
of the joint.  On examination, the veteran demonstrated full 
range of motion.  No other comments were made regarding the 
level of disability associated with the veteran's left 
shoulder.

An August 2002 VA examination report indicated complaints of 
multi-directional instability.  On examination, there were no 
noticeable deformities, step-down defects, or palpable 
tenderness.  Stress testing with and without resistance fails 
to elicit discomfort.  Extension was from 0 to 160 degrees.  
Extension was from 0 to 60 degrees.  Abduction was from 0 to 
165 degrees, with discomfort.  Internal rotation was from 0 
to 65 degrees, with discomfort.  External rotation was from 0 
to 75 degrees with discomfort.  Other than mild laxity of 
ligaments, there was no evidence of disease or arthritic 
process in the left shoulder.

An August 2002 VA x-ray, taken in conjunction with the 
examination, was interpreted as showing no obvious 
abnormality.  

An August 2004 VA examination report noted that the veteran 
complained of a feeling of "looseness" in his left 
shoulder, with mild pain.  He denied loss of motion, 
weakness, fatigability, or giving way.  On examination, 
active and passive testing showed full range of motion on all 
planes, with 180 degrees of flexion present.  Extension was 
50 degrees, and abduction was 180 degrees.  External and 
internal rotations were 80 degrees.  Sulcus sign was mildly 
positive, grade 1.  Apprehension sign was mildly positive, 
grade 1, reducing abduction 30 degrees.  No weakness in the 
rotator cuff was noted.  No gross fatigability or weakness 
was noted.  There was no increased pain with resisted motion 
noted.  Instability of the left shoulder was characterized as 
mild.  An x-ray taken in conjunction with the examination was 
interpreted as showing unremarkable glenohumeral and AC 
joints.  No fracture or other bony abnormality was 
visualized.

Analysis

Initially, the Board notes that the veteran has a 
noncompensable rating in effect from December 8, 1996 through 
August 20, 2001.  A rating of 10 percent was awarded based on 
the August 2001 examination report.  The Board notes that the 
August 2001 VA examination report offered a more complete 
picture of the severity of the veteran's service-connected 
disabilities than the April 1997 VA examination report.  The 
earlier examination report was incomplete and did not address 
pain with motion, weakness, fatigability or incoordination.  
In this instance, the veteran should not be penalized because 
an earlier VA examination contained incomplete findings.  
Accordingly, the Board finds that a 10 percent rating for the 
veteran's left shoulder disorder is warranted, effective 
December 8, 1996.

A higher rating is not warranted for the following reasons.  
As the evidence of record does not document ankylosis of the 
scapulohumeral articulation, a higher rating is not warranted 
under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Likewise, there are no indications of 
record that the veteran's arm motion is limited to shoulder 
level.  Accordingly, a higher rating is not appropriate under 
Diagnostic Code 5201.   See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In addition, a higher rating is not warranted 
under Diagnostic Code 5202 as there are no indications of 
impairment of the humerus of record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

The Board notes that the veteran is currently evaluated under 
Diagnostic Code 5203.  A higher rating is not available to 
the veteran under this Diagnostic Code as the evidence of 
record does not show that the veteran suffers from a nonunion 
of the clavicle or scapula.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain on movement. However, the current 10 
percent evaluation contemplates pain on motion and also 
contemplates exacerbations of the service-connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination reports and by the veteran is indicative of no 
more than the impairment already contemplated by a schedular 
disability rating of 10 percent that is in effect for his 
left shoulder disorder.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

VI.  Increased Rating for a Left Knee Disorder

Factual Background

Service medical records reflect treatment for left knee pain 
in May 1996.  The diagnosis was chronic left knee pain.

An April 1997 VA examination report noted complaints of 
stiffness in the left knee.  He also complained of some 
resistance to extension.  The veteran denied buckling, except 
after climbing stairs.  On examination, range of motion was 
normal.  The veteran had negative anterior drawer sign, 
negative Lachman's, and negative McMurray's sign.  He had 
stable medial and lateral collateral ligaments and no 
specific evidence for chondromalacia of the patella.  There 
was nonspecific crepitance of the left knee.  No comments 
were made with regard to painful motion, weakness, 
fatigability or coordination.

A May 1998 private treatment note indicated that the veteran 
had a history of problems with multiple joints.  On 
examination, the left knee had a stable ligamentous exam with 
no effusion.  He was mildly tender about the medial and 
lateral patellar facets.  He had no joint line tenderness.  
McMurray's was negative.

An August 2002 VA examination report noted that the veteran's 
medical records were reviewed.  On examination there was no 
overt laxity.  Lachman's maneuver and McMurray's were 
negative.  Gross neurovascular status was intact.

An August 2002 VA x-ray, taken in conjunction with the 
examination, was interpreted as showing no obvious 
abnormality.

An August 2004 VA examination report noted that the veteran 
complained of left knee pain and occasional swelling.  He 
also noted some popping and grinding at times.  On 
examination, range of motion was 0 to 140 degrees on active 
and passive testing.  No effusion was seen.  Mild 
retropatellar compression tenderness was present.  The medial 
joint line was mildly tender, but there was negative 
McMurray's medially and laterally.  Lachman's, pivot shift 
and posterior drawer signs were absent.  There was no atrophy 
of the quadriceps, hamstring, or calf group.  There was 
minimally increased pain with resisted motion, reducing left 
knee flexion by 20 degrees.  There was no gross fatigability 
or weakness seen to involve the joint.  An x-ray, taken in 
conjunction with the examination, was interpreted as showing 
mild inner intermediate spurring with well-preserved joint 
spaces.  The degenerative changes were noted to be mild.

Criteria

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Analysis

The veteran has a noncompensable initial rating in effect 
December 8, 1996 through August 20, 2002.  The Board notes 
that the veteran's 10 percent rating was granted effective 
August 21, 2002, which is the date of one of the veteran's VA 
examinations.  As was noted previously, the August 2002 VA 
examination report offers a more complete picture of the 
veteran's disability.  While the veteran's range of motion 
was noted to be full in the April 1997 VA examination, there 
was some crepitance.  Moreover, the Board notes that the 
April 1997 VA examiner did not offer any comments regarding 
the presence or absence of painful motion, excess 
fatigability, weakness or incoordination.  Accordingly, the 
Board finds that the clinical evidence of record, in fairness 
to the veteran, merits a 10 percent rating effective December 
8, 1996.

The clinical evidence of record does not, however, support a 
rating in excess of 10 percent for the veteran's left knee 
disorder.  The Board notes that the evidence of record does 
not show that the veteran experiences recurrent subluxation 
or lateral instability in either knee.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5257.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran is currently rated under Diagnostic Code 5260.  
Evidence of record does not indicate that extension is 
limited to 10 degrees.  Accordingly, a higher rating is not 
warranted under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Neither is a higher rating available 
for the left knee under Diagnostic Code 5261 as flexion is 
not limited to 30 degrees in either knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). The veteran 
complained of pain in both knees. However, the current 10 
percent evaluations for each knee contemplate pain on motion 
and also contemplate exacerbations of the service-connected 
disabilities. See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination report and by the veteran is indicative of no 
more than the impairment already contemplated by the assigned 
schedular disability ratings of 10 percent for the left knee.

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

VII.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders currently at issue 
have, when separately considered, caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.


ORDER

Entitlement to service connection for bilateral Achilles 
tendonitis is denied.

Entitlement to service connection for left ankle disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to a compensable initial rating for Lyme disease 
is denied.

Entitlement to an increased initial rating for residuals of 
right shoulder multidirectional instability, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a rating of 10 percent, and no more, for 
residuals of left shoulder multidirectional instability for 
the entire period beginning December 8, 1996 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


Entitlement to a rating of 10 percent, and no more, for 
patellofemoral chondromalacia with degenerative changes of 
the left knee for the entire period beginning December 8, 
1996 is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


